Case: 10-50910 Document: 00511498816 Page: 1 Date Filed: 06/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             June 6, 2011
                                     No. 10-50910
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CORY TYRONE ROBINSON, SR., also known as Cedrick Lawarren Robinson,
also known as Cory Tyrone Robinson,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 6:06-CR-5-2


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Cory Tyrone Robinson, Sr., federal prisoner # 56493-180, has moved to
proceed in forma pauperis (IFP) in this appeal of the denial of his motion for a
sentencing reduction under 18 U.S.C. § 3582(c)(2). The district court denied
Robinson leave to appeal IFP, but it did not certify that his appeal was not taken
in good faith. See F ED. R. A PP. P. 24(a). We may nevertheless dismiss the appeal




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50910 Document: 00511498816 Page: 2 Date Filed: 06/06/2011

                                  No. 10-50910

sua sponte pursuant to 5 TH C IR. R. 42.2 if it is apparent that the appeal lacks
merit.
      Robinson argues that the district court abused its discretion in denying his
motion for a sentencing reduction because it failed to consider 18 U.S.C.
§ 3553(a)(6), which concerns the need to avoid unwarranted sentencing
disparities, and placed too great a weight on his criminal history. Robinson’s
unwarranted-disparity argument is without merit because it amounts to a
request that the court make a sentencing reduction mandatory when requested
pursuant to the crack cocaine amendments. United States v. Smith, 595 F.3d
1322, 1323 (5th Cir.), cert. denied, 130 S. Ct. 3374 (2010). The district court
provided reasons for denying Robinson’s motion that reflect its consideration of
the § 3553(a) factors. See United States v. Cooley, 590 F.3d 293, 297-98 (5th Cir.
2009); United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). Robinson’s
effort to have us weigh the factors anew is unavailing.
      Robinson has not shown that the denial of his § 3582(c)(2) motion presents
a nonfrivolous issue for appeal. Accordingly, his motion for leave to proceed IFP
is denied, and his appeal is dismissed. 5 TH C IR. R. 42.2.
      MOTION DENIED; APPEAL DISMISSED.




                                        2